PER CURIAM.
We affirm the trial court’s order denying post-trial relief on the second and third grounds urged by appellant. We reverse as to the first ground, however, as the record attached to the order does not conclusively show that appellant was not misled by trial counsel.
Therefore, we remand with instructions that the court hold an evidentiary hearing related to the issue of whether appellant’s trial counsel affirmatively misled him as to the consequences of his plea regarding gain time and control release considerations.
MINER, WEBSTER and MICKLE, JJ., concur.